Mr. Justice Dickey delivered the opinion of the Court: It is not perceived upon what ground the bill in this case was dismissed by order of the court. Curyea and defendants were partners when the bill was filed. The bill originally alleged violations of the partnership contract, and asked that the partnership be dissolved and an account taken. The term for which the partnership was to run elapsed while the trial was pending. A supplemental bill was filed, by leave, stating this fact and charging a misappropriation of partnership effects by the defendants after the suit was begun, and asking for an accounting between the partners. This and the original bill were answered, replication filed, proofs taken, the cause referred to a master, a report made, and then on a hearing the bill was dismissed. Ho exception appears to have been taken to the master’s report. By that report there seems to have been due to complainant, as one of the partners, several thousand dollars, from one of the other partners; and divers parties who had received certain parts of the partnership goods are shown to be respectively debtors to the firm in considerable amounts. It- would seem that if there be no ground for setting aside the master’s report a, decree should have been entered upon it, and if otherwise, the report ought to have been set aside, and the matters referred to the master to state an account correctly between the partners. In any event, the complainant is entitled to an accounting and a decree settling the accounts and providing for the disposition of the effects of the firm. ' The decree must be reversed, and the cause remanded for further proceedings. Decree reversed.